Mr. Justice Van Orsdel
delivered the opinion of the Court:
At the very threshold of this inquiry we are confronted with a question of jurisdiction, which, we think, conclusively disposes of the appeal. The defendant Curtis, as administratrix, was authorized under the act of Congress (26 Stat. at L. 851, chap. 538, U. S. Comp. Stat. 1901, p. 758) to prosecute the claims of her deceased husband to judgment in the court of claims by virtue of letters of administration issued to her by the county court of Clay county, Texas. No probate proceedings were had in the District of Columbia, ancillary or otherwise, to enable her to prosecute these suits, and none were necessary.
It is well settled in this country that an administrator or executor cannot sue or be sued in his representative capacity in any other jurisdiction than the one of his appointment, except where it is permitted by the laws of the jurisdiction in which the suit is sought to be maintained. Vaughan v. Northup, 15 Pet. 1, 10 L. ed. 639. In Plumb v. Bateman, 2 App. D. C. 156, adopting the rule announced by the Supreme Court of the United States in an unbroken line of decision, this court said: “An executor or administrator is neither entitled to sue nor liable to be sued outside of the jurisdiction which has conferred his authority upon him and to the courts of which alone he is amenable, unless there is express statutory provision to permit such suit, by the legislative power of the jurisdiction where the suit is sought to be maintained.”
Sec. 329 of the Eevised Code of the District of Columbia [31 Stat. at L. 1242, chap. 854] provides that an administrator or executor acting under letters of administration from a competent court of a foreign jurisdiction may bring suit in the District of Columbia by virtue of that authority alone. This right, however, of a foreign administrator or executor to sue in *241the District, does not imply, in the absence of statutory authority, that suit can be maintained in the courts of the District against such administrator or executor. It has been held, both by this court and the Supreme Court of the United States, in a number of instances, that an administrator or executor acting under such authority cannot be sued in the District of Columbia. This is in accord with the well-settled rule of law that executors and administrators are accountable only to the forum of administration. Of equal force is the rule that an “administrator is exclusively bound to account for all the assets which he receives, under and in virtue of his administration, to the proper tribunals of the government from which he derives his authority, and the tribunals of other States have no right to interfere with or to control the application of those assets according to the lex loci.” Vaughan v. Northup, supra.
In the present case it is contended by counsel for plaintiff that the title to the funds in the Treasury, appropriated for the payment of the judgments rendered by the court of claims, by operation of law became vested in the trustee in bankruptcy during the lifetime of William E. Curtis, and that the defendant, under her appointment as administratrix, acquired no title thereto, and is not entitled to receive the same. In other words, it is contended that this is a suit only for the possession of the funds. By the act of Congress making the necessary appropriation, the Secretary of the Treasury holds this money with direction to pay it to the defendant Curtis, as administratrix, in satisfaction of judgments in her favor rendered by a court of competent jurisdiction. Plaintiff, as trustee in bankruptcy, derives whatever authority he may have to contest the question of possession from the order of the court appointing him as such trustee. Defendant Curtis, as administratrix, is insisting that by virtue of the letters of administration issued to her by the county court of Clay county, Texas, as the legal representative of the intestate, William E. Curtis, title to the judgments and the proceeds thereof is vested in her. It is not ap-; parent just how the right of possession can be here decided, with’ out first determining in whom title is vested. The problem of *242title lies at the very basis of this controversy. It is therefore a matter peculiarly belonging to the tribunals from which the respective parties derive their authority to appear and assert title to the funds in question. The plaintiff failed to intervene in the court of claims, and allowed the judgments to run in favor of the administratrix. The fund therefore has become so far identified as part of the intestate’s estate, of which she is the legal representative, that no individual creditor, or trustee in bankruptcy representing all the creditors of the bankrupt’s estate, is entitled to receive it, except upon a decree, entered by a court of competent, jurisdiction, in an action to which the administratrix has been properly made a party. That Alice V. Curtis, as administratrix, is a proper party defendant in an action such as is here sought to be maintained has been practically settled by this court at the former hearing of this case,— Bryan v. Curtis, 26 App. D. C. 95, — in which the cause was remanded for the express purpose of having the administratrix made a party defendant, and of giving her an opportunity to raise the question here being considered. In the opinion in that case, the court said: “While the administratrix has the full benefit of the dismissal of the bill, she is not in a situation to be concluded by the present determination of these questions. At the same time their determination would seriously affect her interests if adverse thereto. The situation is analogous to that where an appellate court finds that an indispensable person whose interests are directly involved has never been made a party to the proceeding. In such cases, the rule is to reverse and remand the cause in order that the defect may be cured.” The proposition that a person in whose favor a judgment has been rendered is 'not a proper party defendant in a suit brought to deprive him of the proceeds of his judgment is one to which we cannot subscribe.
It may be suggested that neither of the parties can lose any rights by the refusal of the courts of the District of Columbia to take jurisdiction of this controversy. The agency through which the proceeds of the judgments are conveyed from the Treasury to the court will have no material bearing upon the *243final adjudication of the rights of the parties. Any question as to the title to the money derived from these judgments can bo properly litigated and settled in the courts from which the parties derive their authority to be heard. No failure of justice can be anticipated that calls for judicial interference. Hence, any attempt on the part of the courts of the District of Columbia to decree the right to possession of the proceeds of these judgments, or even to direct to whom the judgments should be paid, would be an unwarranted interference with the tribunals of another government.
The suggestion made at bar, that if the proceeds of these judgments should be paid over to the administratrix the money may be dissipated and no opportunity afforded the plaintiff to acquire possession of it in Texas, is without merit. This court will not assume that the court from which defendant derived her authority to bring suit and secure the judgments in question has failed to perform its duty. It is to be presumed that the court before granting letters of administration required an undertaking from the defendant sufficient to secure the safe return of any amount that might be realized from the judgments. It may be suggested that if plaintiff’s fears in this respect are well founded, the Texas court is the proper place to apply for relief, and not here.
It is unnecessary to inquire into the other questions raised by the appeal
Judgment affirmed, with costs.